Appellant, a citizen and taxpayer of the city of Little Rock, brought this action against appellee to enjoin it from appropriating and paying $5,000 to the Community Chest of Greater Little Rock. The complaint alleges that such payment would be in violation of 9583 of Pope's Digest as amended by Act 288 of 1941. Appellee answered admitting that it had passed an ordinance appropriating $5,000 as a contribution to the Community Chest; that the Little Rock Community Chest is a non-profit association or institution which provides funds for carrying on various types of social and welfare work in greater Little Rock, and it realizes funds from contributions from the citizens of both cities and other sources; and that the Community Chest supplies funds to 22 different social and welfare agencies, such as Ada Thompson Home, Florence Crittenton Home and others, naming them and setting out the work of such agencies.
The answer then sets out the purposes and objects of the Community Chest and that the city has in its treasury sufficient general funds to pay said donation. It denies that the payment of said amount is forbidden by any provision of statute and particularly those cited. Appellant demurred to this answer, which was overruled. He declined to plead further, and his complaint was dismissed as being without equity, and he appealed. *Page 569 
This is a companion case to case No. 6857, City of Little Rock et al. v. Community Chest, ante, p. 562,163 S.W.2d 522. We think 9583 of Pope's Digest, quoted in the other case, does not have the meaning contended for by appellant. It was 2 of Act 230 of 1919 and was in effect when the decision in the case of Bourland v. Pollock,157 Ark. 538, 249 S.W. 360, was rendered in 1923. We are of the opinion that this case is ruled by that.
Affirmed.